been convicted of a "serious" crime, which includes a felony. SCR 111(6)-
(8). Having reviewed the petition and the supporting documentation
submitted by bar counsel, we conclude that the petition conclusively
establishes Whittemore's conviction of serious crimes. Accordingly, we
temporarily suspend Whittemore from the practice of law and refer this
matter to the Northern Nevada Disciplinary Board for the initiation of
formal disciplinary proceedings in which the sole issue to be determined is
the extent of discipline to be imposed, subject to SCR 111(7) and (8).
            It is so ORDERED.




                                                                    J.




                                    Douglas


                                                                    J.
                                    Saitta


cc: Thomas Susich, Esq., Chair, Northern Nevada Disciplinary Board
      David A. Clark, Bar Counsel
      Kimberly K. Farmer, Executive Director, State Bar of Nevada
      Gordon Silver
      Perry Thompson, Admissions Office, United States Supreme Court




                                      2